Citation Nr: 1545218	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-30 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Evaluation of bilateral hearing loss, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from May 1968 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  The Veteran has not alleged that he is unemployable as a result of his bilateral hearing loss disability.  As such, TDIU is not reasonably raised by the record.

In November 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing has been associated with the record.  

In January 2015, the Board found that additional development and due process considerations were necessary prior to adjudication of the appeal.  The requested development and due process considerations were completed and a SSOC was issued thereafter.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  The case was returned to the Board.


FINDING OF FACT

The Veteran's bilateral hearing loss disability is manifested by no more than level I hearing in the right ear and level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.85-4.87, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in March 2008 and April 2009, to the Veteran.  These letters explained the evidence needed to substantiate the claim for an increased rating, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was also afforded VA examinations responsive to the claim for an increased rating.  The examination reports contain all the findings needed to rate the Veteran's service-connected disability on appeal, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  

The Board also observes that the undersigned VLJ, at the Veteran's November 2014 hearing, clarified the issue on appeal and explained the concept of an increased rating, as well as explained the evaluation process.  The Veteran's representative stated that there was no outstanding evidence relevant to the claim.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the service-connected bilateral hearing loss disability has not materially changed and a uniform evaluation is warranted.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 6100, which is used to evaluate the Veteran's bilateral hearing loss disability, provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85. 

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), it states that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  Id. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular evaluation under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.  

The Veteran asserts that a compensable evaluation is warranted for his service-connected bilateral hearing loss disability.  

At the initial VA audiological examination in September 2008, the pure tone thresholds, in decibels, for the right and left ears were as follows:  


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear:
10
35
60
55
Left Ear:
20
20
65
60

The pure tone average was 45 on the right and 41 on the left.  Maryland CNC speech recognition scores were 100 percent in the right ear and 98 percent in the left ear.  The Veteran reported that his hearing loss hampers his ability to communicate effectively.

Another VA audiological examination was conducted in January 2014.  The pure tone thresholds, in decibels, for the right and left ears were as follows:  


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear:
15
55
65
55
Left Ear:
10
35
65
60

The pure tone average was 48 on the right and 43 on the left.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 in the left ear.  The Veteran reported difficulty hearing in situations where there is significant background noise.

Most recently, the Veteran was afforded a VA audiological examination in June 2015.  The pure tone thresholds, in decibels, for the right and left ears were as follows:  


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear:
10
55
60
55
Left Ear:
15
40
70
60

The pure tone average was 45 on the right and 46 on the left.  Speech audiometry revealed speech recognition ability of 94 in the right ear and 94 in the left ear.  The VA examiner noted that the Veteran reported that his hearing loss impacted the ordinary conditions of daily life.  The examiner noted a review of the Veteran's claims file.

Based upon the results of the September 2008, January 2014, and June 2015 VA audiological examinations, the Veteran's right ear is assigned a Level I for the right ear and a Level I for the left ear in accordance with Table VI of 38 C.F.R. § 4.85.  Thus, neither is the "better ear."  Although the Veteran's hearing has clearly decreased in the years since he was granted service connection, the Veteran's hearing remains at Level I in each ear.  The intersection point for a Level I (right) and Level I (left) under Table VII of 38 C.F.R. § 4.85 shows that the hearing loss does not exceed the levels contemplated for the currently assigned noncompensable schedular rating.  Thus, the audiometric evidence of record does not support a finding of a compensable evaluation. 

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of hearing impairment) do not apply to the Veteran's situation as the audiometric results of both of these evaluations did not show pure tone thresholds of loss of 55 decibels or greater in the four relevant frequencies for the Veteran's ears.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as both ears are not shown to manifest 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hz. 

While the Veteran has complained that his hearing has decreased, he has not set forth any allegation that his hearing examinations are deficient in determining his bilateral hearing loss disability.  As noted earlier, the Court in Martinak additionally stated that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The audiological evaluations do not show that the Veteran warrants a compensable evaluation. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's bilateral hearing loss disability are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of decreased hearing which is clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's bilateral hearing loss disability, standing alone, or in combination with the 10 percent evaluation for tinnitus had an impact on his employment beyond that which is contemplated by the rating criteria.  The Board acknowledges that the Veteran reported that his bilateral hearing loss disability impacts his ability to communicate.  However, the Veteran testified that he retired due to age and that, prior to his retirement, he did not lose any time from work due to his bilateral hearing loss disability.  (See hearing transcript, p. 5-6) Therefore, referral for consideration of extraschedular ratings for the Veteran's bilateral hearing loss is not warranted.  38 C.F.R. § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1365 (2014).

In the absence of exceptional factors associated with bilateral hearing loss disability or in combination with tinnitus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 


ORDER

A compensable disability rating for bilateral hearing loss disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


